WYNN, Judge, concurring in part and dissenting in part.
I concur with the majority in affirming the Full Commission's award of total disability benefits to Mr. Myers. However, because I conclude that BBF Printing Solutions's abandonment of its appeal does not altogether negate its existence, I would affirm the Commission's award of attorney's fees to Mr. Myers. From that portion of the majority's opinion, I therefore respectfully dissent.
North Carolina General Statute § 97-88 refers to the Industrial Commission's "find[ing] that such hearing or proceedings were brought by the insurer" as a necessary step to ordering the insurer to pay attorney's fees in an appeal from an award by the Commission. N.C. Gen.Stat. § 97-88 (2005). This Court has clarified that attorney's fees could be awarded under Section 97-88 "if (1) the insurer has appealed a decision to the full Commission or to any court, and (2) on *881appeal, the Commission or court has ordered the insurer to make, or continue making, payments of benefits to the employee." Estes v. N.C. State Univ., 117 N.C.App. 126, 128, 449 S.E.2d 762, 764 (1994) (emphasis added). Moreover, we have also concluded that Section 97-88 "permits the Full Commission or an appellate court to award fees and costs based on an insurer's unsuccessful appeal." Rackley v. Coastal Painting, 153 N.C.App. 469, 475, 570 S.E.2d 121, 125 (2002) (emphasis added).
Additionally, we have previously held that the statutory requirements of N.C. Gen.Stat. § 97-88 are met when the defendant appeals the Full Commission's award of benefits to this Court, and this Court affirms the award. Brown v. Public Works Comm'n, 122 N.C.App. 473, 477, 470 S.E.2d 352, 354 (1996). In our own discretion, we have ordered attorney's fees to be paid in a number of such cases, generally remanding to the Full Commission for a determination of the appropriate amount of fees. See, e.g., Brooks v. Capstar Corp., 168 N.C.App. 23, 30-31, 606 S.E.2d 696, 701, appeal dismissed, 360 N.C. 60, 621 S.E.2d 170 (2005); Cox v. City of Winston-Salem, 157 N.C.App. 228, 238, 578 S.E.2d 669, 677 (2003); Brown, 122 N.C.App. at 477, 470 S.E.2d at 354; Estes, 117 N.C.App. at 129, 449 S.E.2d at 765 (1994); Poplin v. PPG Indus., 108 N.C.App. 55, 57-58, 422 S.E.2d 353, 355 (1992).
Here, BBF Printing Solutions did, in fact, appeal Deputy Commissioner Gregory's award of medical compensation to Mr. Myers; however, their failure to "state with particularity the specific grounds" of the appeal then led to its being dismissed as abandoned. Moreover, the Full Commission noted that, even though BBF Printing Solutions had abandoned their appeal, the company also "continued to delay medical treatment." In its final Opinion and Award, the Full Commission again ordered BBF Printing Solutions to pay the expenses related to the medical treatment of Mr. Myers's compensable injury.
Thus, under the plain language of previous precedents of this Court, BBF Printing Solutions "has appealed" to the Full Commission, and the Commission, in turn, "ordered the insurer to make, or continue making, payments of benefits to the employee." Estes, 117 N.C.App. at 128, 449 S.E.2d at 764. Our decision here, affirming the Full Commission, likewise orders BBF Printing Solutions to "make, or continue making, payments of benefits" to Mr. Myers. The appeal by BBF Printing Solutions to the Full Commission was abandoned, not withdrawn, and their appeal to this Court failed; both were therefore "unsuccessful appeal[s]." See Rackley, 153 N.C.App. at 475, 570 S.E.2d at 125. Accordingly, Mr. Myers should be entitled to attorney's fees if so ordered by the Full Commission.1 I would therefore affirm the Full Commission's award.

I note, too, that we review an award of attorney's fees by the Full Commission for an abuse of discretion. See Taylor v. J.P. Stevens Co., 307 N.C. 392, 394, 298 S.E.2d 681, 683 (1983) ("In the absence of an abuse of discretion the Commission's denial of attorneys' fees will not be disturbed."). Given the Commission's conclusion that BBF Printing Solutions abandoned its appeal yet "continued to delay medical treatment" for Mr. Myers, I see no abuse of discretion in their decision to award attorney's fees to Mr. Myers.